Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the specification, par. 4, applicant describes a procedure “to cancel an agreement for one image forming apparatus and to conclude an agreement for another image forming apparatus (i.e. to change a subscription from one image forming apparatus to another)” which is not understood. If an agreement is cancelled for one image forming apparatus and an agreement is concluded to another image forming apparatus, then it would seem that there would not be any agreement (subscription) for any image forming apparatus.  The word “conclude” does not seem appropriate terminology in this situation. See also par. 2-9,22-26 and the abstract. 
In claim 1, lines 8,10,19; claim 2, and claim 8, the applicant uses the word “concluded”, which as described above, renders the claims unclear. Perhaps applicant meant to state that when one service/contact/subscription/agreement is ended (concluded) than another service/contact/subscription/agreement is started for another image forming apparatus. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al. (JP2008-257081) in view of Ushinohama (U.S. 2020/0064766).
	Yuzawa et al. teach (translation supplied) an image forming apparatus (Fig.2) having a main casing (inherent) a replaceable consumables (toner cartridges) 611B, 611M, 611Y, 611C, a communication interface 41, and a controller 4. The consumables 611 include a memory (tag memories) 612; the memories storing information as to whether the consumable is a normal toner cartridge or a low-priced inexpensive toner cartridge. When the power is turned ON after the cartridges are mounted, the information stored in the memories will be read by the printer. The inexpensive toner cartridges are sold only to customers who have contracted with the printer manufacturer and as such the inexpensive cartridges will not operate unless the owner of the printer has established a contract with the manufacturer. As described in the flowchart of Fig.5, if the printer is coded as “01” indicating a subscription is established, all cartridges will be accepted including the normal and low priced cartridges. If the printer is coded “00” indicating no subscription is established, only the normal cartridges can be used while an inexpensive mounted cartridge will cause the printer to stop operation. 
	Therefore, if the consumable is a low priced consumable (special consumable), it can only be used in the case where an agreement is started for the image forming apparatus as a “contract subject” and if the consumable is a “normal” consumable, it can be used regardless if an agreement is started or not. 
	Specifically, Yuzawa et al. teach all that is claimed except that if it is determined that the cartridge is a special cartridge and no agreement has been started for the current image forming apparatus, then to start an agreement for the current image forming apparatus while cancelling an agreement for a not needed (previous) image forming apparatus. 
	Ushinohama teach an image forming system having a plurality of image forming apparatus 101a, 101b on a network controlled by an information management server 102 (Fig.1). The information management server will store whether a particular printer,  via a unique printer ID, is currently under a subscription for services. As seen in Fig.4, a printer which has applied for a subscription service is listed in a server memory by the printer ID and whether the subscription services are valid or invalid (cancelled). As seen in Fig.5, each printer will have a list of services that have been applied for and whether they are valid or invalid. A cancelled service contract can be deleted from the table or a new contract included in the table as desired by the user (see par.44-50). 
Regarding claim 2, Ushinohama’s  management apparatus (information management server 102) stores ID’s for different image forming apparatus and whether contract subscriptions are canceled (invalid) or current (valid).
Regarding claim 7, the cartridge is a toner cartridge. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yuzawa et al. for a user to start a new service contract on  one printer if it is not activated to use the special low cost toner cartridges and additionally to cancel a service contact on the same or another printer (identified by the printer ID’s) if  it is deemed the contract is unnecessary and thus it would be possible to easily switch (activate or deactivate) services used by a printer at the location of the printer as taught by Ushinohama (par.99). 
	Regarding claim 3, Yuzawa et al. teach that when the power is turned ON after the cartridges are mounted, the information stored in the memories will be read by the printer however it is not taught that a cover would be closed to initiate power ON. However,  it would have been obvious to one of ordinary skill in the art before the effective filing date that it is notoriously well known in the art to open a cover so as to replace the consumable cartridges and thereafter establish power after a cover is closed such as when a cartridge is replaced for the purpose of not exposing the user to live power situations when opening the cover of which the examiner takes Official Notice.
	Regarding claim 4, what is not taught is to change a valid or invalid contract state (during a transmission process) when only one of the cartridges is a special cartridge. However it would have been obvious to one of ordinary skill in the art before the effective filing date that if one wanted to use the special cartridge, the contract would have to be started for all the toner cartridges regardless of whether some are normal or special since this would be more efficient and less confusing for the implementation of the service contracts.
	Regarding claims 5-6, what is not taught is switching the valid or invalid contract state after the consumable determination to be initiated by periodic communication requested by an external device. However it would have been obvious to one of ordinary skill in the art before the effective filing date that one could initiate the subscription change from the image forming apparatus itself immediately after the consumable determination or wait for a server (external device) to ask whether a subscription change is needed a time period after the consumable determination since both are equivalent ways to accomplish the same end result but waiting for the external communication to initiate the switch would require less user interaction/attention would could be advantageous to some users. 
	 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shishido et al., Yamashita, Imai, Nagata, Amemiya, Kishimoto, Suzuki, and Bhaskaran et al. (WO) all teach image forming apparatus which start or cancel subscriptions related to consumables that are relevent to the claimed invention.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852